DocuSign Envelope ID: F42AD6D6-CF99-4AA0-A5CA-674E5D224F7D
                      Case 1:19-cv-00192-DLB Document 1-6 Filed 01/18/19 Page 1 of 2



                                           SECOND AMENDMENT
                                                   TO
                                      PURCHASE AND SALE AGREEMENT
            
                    THIS AMENDMENT (the “Amendment”), dated as of the 5th day of July, 2018, amends
            that certain Purchase and Sale Agreement, dated the 31st day of May, 2018, for the purchase and
            sale of the M/Y “G-Force,” a 2006 Caison 64 (USCG: 1178391 | HIN: CYE00002J506),
            hereinafter the “Yacht,” and any amendments thereto, hereinafter collectively the “Purchase
            Agreement” made and entered between BILL KELLER, as BUYER on the Purchase Agreement, and
            G-FORCE SPORTFISHING, INC., a Delaware corporation, as SELLER on the Purchase Agreement,
            pursuant to the provisions of Paragraph 16B of the Purchase Agreement:

                    I. Buyer, currently listed as “Bill Keller” in the Purchase Agreement is hereby amended
                       to state “BnP Ventures, LLC”, a Maryland Limited Liability Company.

                    II. Paragraph 1 shall be changed as follows:
                        1. PRICE & DEPOSIT: The “selling price” shall be One Million Seven Hundred
                           Thousand Dollars (US$ 1,700,000.00) for which the BUYER agrees to buy and the
                           SELLER agrees to sell the YACHT, subject to terms and conditions set forth in this
                           Agreement.
                                  A. BUYER and SELLER hereby designate Lochner Law Firm, P.C. to act
                                      as an ESCROW AGENT.
                                  B. The sum of Zero Dollars (US$ 0.00) shall be paid as a deposit (the
                                      “Deposit”) upon execution of this sale. The deposit shall be paid to and
                                      held in escrow by the ESCROW AGENT pending resolution of this sale.
                                  C. The balance of the SELLING PRICE shall be paid in certified or
                                      collected funds, to the ESCROW AGENT, who will disburse the funds
                                      pursuant to the Escrow Agreement, attached as Exhibit A, at closing.

                    III. Paragraph 7 shall be changed as follows:
                            7. The “closing” on this sale shall take place on or before July 9, 2018 at Five
                                o’clock PM, local time, at the office of Lochner Law Firm, P.C. The closing on
                                the sale shall be deemed completed when:
                                   A. All documents necessary to transfer good and absolute title to the
                                        YACHT have been received by the BUYER or by the SELLING
                                        BROKER on behalf of the BUYER; and
                                   B. SELLER provides a Due Diligence Letter as to the status of the
                                        SELLER and its shareholders; and
                                   C. SELLER provides a List of All Lien Holders, with payoff amounts to
                                        ESCROW AGENT; and
                                   D. The balance of the SELLING PRICE is paid in certified or collected
                                        funds to the SELLER, or to the ESCROW AGENT for transmittal to the
                                        SELLER, pursuant to the Escrow Agreement.

                    IV.      All provisions of the Purchase Agreement not expressly amended hereby shall
                             remain unmodified and unamended hereby and the Purchase Agreement, as

            Second Amendment to Purchase and Sale Agreement
                                                  Page 1 of 2
                                                                                                            Exhibit E
DocuSign Envelope ID: F42AD6D6-CF99-4AA0-A5CA-674E5D224F7D
                      Case 1:19-cv-00192-DLB Document 1-6 Filed 01/18/19 Page 2 of 2



                             amended by this First Amendment to Purchase and Sale Agreement, shall continue
                             in full force and effect in accordance with the terms of the Purchase Agreement.
                             Defined terms used herein and not defined herein shall have the meaning attributed
                             thereto in the Purchase Agreement.

                    V.       This Amendment may be executed in any number of counterparts, each of which
                             counterparts, when so executed and delivered, shall be deemed to be an original, and all of
                             which counterparts, when taken together, shall constitute but one and the same
                             Amendment. A faxed signature shall be deemed as effective as an original signature.

                  IN WITNESS WHEREOF, THE PARTIES HERETO HEREBY CERTIFY THAT THEY
            HAVE READ AND UNDERSTAND EACH AND EVERY PROVISION OF THE FOREGOING
            AMENDMENT, AND THAT THEY HAVE EXECUTED THIS AMENDMENT AS THEIR OWN FREE
            ACTS ON THE DAY AND YEAR FIRST WRITTEN BELOW:

            Dated this 5th day of July, 2018.

             As to Seller                                           As to Buyer

             G-FORCE SPORTFISHING, INC.                             BILL KELLER


             By:                                                    By:
                     Melissa Obetz                                         Mr. Bill Keller
                     President
                     G-Force Sportfishing, Inc.
                                                                    BNP VENTURES, LLC


                                                                    By:
                                                                           Mr. Bill Keller, Managing Member




            Second Amendment to Purchase and Sale Agreement
                                                  Page 2 of 2
